DETAILED ACTION
This action is pursuant to the claims filed on February 26, 2021. Currently claims 1-3 and 5-21 are pending with claims 1-2 amended, claim 4 canceled, and claims 5-21 newly added. Below follow a complete final action on the merits of claims 1-3 and 5-21. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Examiner notes that applicant has disclosed multiple mutually exclusive species.  However, all claims are directed to the species shown in Fig(s). 16-18D.  No other species are claimed.  Therefore, examiner has interpreted applicant’s claims as a constructive election of the species shown in Fig(s). 16-18D, and any future amendments or new claims directed to another species will be withdrawn for reasons of election by original presentation.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wallsten (US PGPUB: 2004/0148004), or in the alternative, 35 U.S.C. 103 as being unpatentable over Wallsten (US PGPUB: 2004/0148004) in view of Fischell et al (US PGPUB: 2006/0224153). 
Regarding independent claim 1, Wallsten discloses:
a system for ablation of a target tissue (Figs. 9-11; [0051] discusses the treatment results in at least partial necrosis, interpreted as ablation as target tissue is destroyed) comprising: 
a balloon (5) having one or more heated compartments (interior of balloon 5 for heat treatment of target tissue; [0101]) and one or more insulating compartments (81; [0101]-[0102] refer to the compartments as insulating), the balloon having an inner surface forming a portion or contacting at least one of the heated compartment(s) when the balloon is fully inflated (see Fig. 9 and 11 where the inner surface of balloon 5 forms a portion and contacts the defined heated compartment); 
a heated fluid contained in the one or more heated compartments ([0073], [0101] disclose the heated compartment (i.e. interior of balloon 5) comprises a heated medium that is a liquid); and 
an insulation fluid contained in the one or more insulating compartments ([0102] refers to compartments 81 filled with air), wherein a distribution of the one or more heated compartments among the one or more insulating compartments is selected to provide a desired ablation pattern at a target tissue ([0051] discusses heat treatment results in at least partial necrosis, interpreted as ablation as target tissue is destroyed; and [0100]-[0101] disclose the insulating compartments preventing the heat treatment on the proximal end of the balloon, thus forming an ablation pattern; See Figs. 9 and 11).
In the alternative, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as heating with a high temperature fluid ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heated fluid system of Wallsten to incorporate the heated fluid for ablation as disclosed by Fischell as it is conventional in the art to use a heated fluid for ablation as disclosed by Fischell at [0020].  
Regarding dependent claim 7, in view of the combination of claim 1, Wallsten further discloses wherein the balloon is divided by a plurality of septae into multiple compartments (see Fig. 9 and 11 which displays the septae 92 and 91 which divide the balloon into multiple compartments), the multiple compartments defining the one or more heated compartments (see Fig. 9 where septae 92/91 define heated compartment interior of balloon 5) and the one or more insulating compartments (see Fig. 9, 11 where septae 92/91 define the insulating compartments 81). 
Regarding dependent claim 17, in view of the combination of claim 1, Wallsten further discloses wherein the balloon comprises a plurality of insulating compartments (Fig. 9, 11: 81) , and wherein the one or more insulating compartments are in fluid communication with one another (Fig. 11; [0105]).
Claims 1-3, 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US PGPUB: 2011/0190751) in view of Fischell et al (US PGPUB: 2006/0224153).
Regarding independent claim 1, Ingle discloses a system for ablation of a target tissue (Fig. 4F; [0030]-[0031] refer to a system for ablating target tissue) comprising: 
a balloon (Fig. 4F: 102) having one or more treatment compartments (interior of balloon 104) and one or more insulating compartments (232; [0046], [0048] discuss compartments 232 forming free space 236 comprising insulating fluid), the balloon having an inner surface forming a portion or contacting at least one of the treatment compartment(s) when the balloon is fully inflated (see Fig. 4F where an inner surface of balloon 104 forms a portion and contacts at the defined treatment compartment); 
a fluid contained in the one or more treatment compartments ([0030] discloses the inner balloon 104 comprising a fluid); and 
an insulation fluid contained in the one or more insulating compartments ([0046], [0048] discuss the insulating compartment 232 comprising an insulating fluid), 
wherein a distribution of the one or more treatment compartments among the one or more insulating compartments is selected to provide a desired ablation pattern at a target tissue ([0046]-[0048]; Fig. 4F disclose the point of contact between the inner and outer balloon as the point of ablation, interpreted as ablation pattern as the bump 232 forms the insulating portion and the inner balloon 104 forms a treatment portion at the point of contact, thus forming an ablation pattern).
Although Ingle discloses an ablation balloon comprising more than one compartments (see above) and contemplates that both heating and cooling are effective minimally invasive ablation procedures ([0004]), Ingle does not explicitly disclose the treatment compartments are one or more heated compartments comprising a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid
It is noted the modification of the heated fluid of Ingle results in the compartments of Fischell to be configured as heating compartments. 
Regarding dependent claim 2, in view of the combination of claim 1, Ingle further discloses wherein the balloon comprises an outer balloon (106) and an inner balloon (104) disposed within the outer balloon (Fig. 4F), the inner balloon being shaped such that when the inner balloon is inflated, one or more portions of the inner balloon defining the heated compartments(s) forms one or more areas of contact with the outer balloon ([0046], [0048] discloses that when the inner balloon 104 is fully inflated an area of contact occurs between the inner balloon, outer balloon, and target (as depicted in Fig. 4F) to form and define the heated compartment).  
Regarding dependent claim 3, in view of the combination of claim 2, Ingle further discloses wherein the one or more points of contact define the desired ablation pattern for the target tissue ([0046]-[0048]; Fig. 4F disclose the point of contact between the inner and outer balloon as the point of ablation, interpreted as ablation pattern as ablation occurs only where the contact between the inner balloon and outer balloon is).
Regarding dependent claim 6, in view of the combination of claim 2, Ingle further discloses wherein an interior portion(s) of the outer balloon not occupied by the inner balloon define the one or more insulating compartments (see Fig. 4F where an interior portion of outer balloon 106 comprises insulating compartments 232/236).
Regarding dependent claim 12, in view of the combination of claim 1, Ingle further discloses wherein the balloon comprises one heated compartment situated between two insulating compartments 
Regarding independent claim 18, Ingle discloses a system for ablation of a target tissue (Fig. 4F; [0030]-[0031] refer to a system for ablating target tissue) comprising: 
an outer balloon (106); 
an inner balloon (104) situated within the outer balloon (Fig. 4F) and being shaped such that, when the inner balloon is inflated, the inner balloon forms one or more areas of contact with an inner wall of the outer balloon ([0046], [0048] discloses that the inner balloon is shaped such that when the inner balloon 104 is inflated an area of contact occurs between the inner balloon, outer balloon, and target (as depicted in Fig. 4F); and 
a first lumen (120) in fluid communication with an interior of the inner balloon for inflating the inner balloon with a fluid to ablate a target tissue at the one or more areas of contact compartments ([0004], [0030] discloses the inner balloon 104 comprising a fluid to ablate the target; where [0031 discloses this fluid is supplied to inner balloon 104 via lumen 120).
Although Ingle discloses an ablation balloon and contemplates that both heating and cooling are effective minimally invasive ablation procedures ([0004]), Ingle does not explicitly disclose inflating the inner balloon with a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cryotherapy fluid of Ingle to incorporate the heated fluid for ablation as 
It is noted the modification of the heated fluid of Ingle results in the compartments of Fischell to be configured as heating compartments. 
Regarding dependent claim 21, in view of the combination of claim 18, Ingle further discloses further comprising a second lumen (122) in fluid communication with an interior of the outer balloon for inflating the outer balloon with an insulating fluid ([0031] discusses insulating fluid being introduced to the outer balloon 106 via a second lumen 122).
Claims 1-3, 6, 9-10, 13-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US PGPUB: 2014/0358136) in view of Fischell et al (US PGPUB: 2006/0224153).
Regarding independent claim 1, Kelly discloses a system for ablation of a target tissue (Fig. 6-8; abstract, [0023], [0042], [0043], [0045  refer to a system for ablating a target) comprising: 
a balloon (Fig. 7) having one or more treatment compartments (780, 784) and one or more insulating compartments (interior of balloon 760; [0042] discusses insulation medium (e.g. saline) in balloon 760), the balloon having an inner surface forming a portion or contacting at least one of the treatment compartment(s) when the balloon is fully inflated (see Fig. 7 where an inner surface of balloon 760 contacts the defined treatment compartment); 
a fluid contained in the one or more treatment compartments ([0042]); and 
an insulation fluid contained in the one or more insulating compartments (042] discusses the insulation fluid within balloon 760), 
wherein a distribution of the one or more treatment compartments among the one or more insulating compartments is selected to provide a desired ablation pattern at a target tissue ([0042] refers to the insulating and treatment compartments forming a ablation pattern).
Although Kelly discloses an ablation balloon comprising more than one compartments (see above), Kelly does not explicitly disclose the treatment compartments are one or more heated compartments comprising a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cryotherapy compartments and fluid of Ingle to incorporate the heated fluid for ablation as disclosed by Fischell since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). 
It is noted the modification of the heated fluid of Ingle results in the compartments of Fischell to be configured as heating compartments. 
Regarding dependent claim 2, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises an outer balloon (760) and an inner balloon (708) disposed within the outer balloon (Fig. 7), the inner balloon being shaped such that when the inner balloon is inflated, one or more portions of the inner balloon defining the heated compartments(s) forms one or more areas of contact with the outer balloon 
Regarding dependent claim 3, in view of the combination of claim 2, Kelly further discloses wherein the one or more points of contact define the desired ablation pattern for the target tissue ([0042]).
Regarding dependent claim 5, in view of the combination of claim 2, Kelly further discloses wherein a surface of the inner balloon includes one or more radial protrusions (Fig. 7 displays a protrusion (780, 784) that is located on a radial portion of the balloon), the one or more radial protrusions defining the one or more heated compartments ([0042]).
Regarding dependent claim 8, in view of the combination of claim 5, Kelly further discloses wherein at least one of the heated compartments forms a portion of the surface of the balloon ([0042] discloses heated compartment formed by 780, 784 as bonded to the outer balloon, thus the heated compartment forms an inner surface of the balloon at this point).
Regarding dependent claim 6, in view of the combination of claim 2, Kelly further discloses wherein an interior portion(s) of the outer balloon not occupied by the inner balloon define the one or more insulating compartments ([0042]; Fig. 7 displays interior potions of outer balloon 760 forming the one or more insulating compartment).
Regarding dependent claim 9, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises one heated compartment (780) and one insulating compartment (760), wherein the one heated compartment forms or contacts a first portion of the surface of the balloon, and wherein the one insulating compartment forms or contacts a second, remaining portion of the surface of the balloon ([0042]; Fig. 7 displays heated compartment 780 contacting a first inner surface of balloon 760 and the reminder of the balloon 760 being insulated).
Regarding dependent claim 10, in view of the combination of claim 9, Kelly further discloses wherein the one heated compartment forms or contacts a first portion of the surface about a circumference of the balloon and the one insulating compartment forms or contacts a second, remaining portion of the surface about the circumference of the balloon ([0042]; Fig. 7 displays heated compartment 780 contacting a first inner surface of balloon 760 about the circumference and the reminder of the balloon 760 being insulated and contacting a second surface of the balloon).
Regarding dependent claim 13, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises one insulating compartment (760) situated between two heated compartments (780, 784; See Fig. 7 where 760 is situated between 780 and 784).
Regarding dependent claim 14, in view of the combination of claim 1, Kelly further discloses wherein the balloon (Fig. 7) includes a plurality of heated compartments (780, 784) distributed among a plurality of insulating compartments (Fig. 7; [0042] discusses the heated compartments as bonded to the outer balloon, thus a first insulating compartment exist between 782 and the inner surface of the outer balloon, as well as a second insulating compartment existing in the remainder of 760).
Regarding dependent claim 15, in view of the combination of claim 1, Kelly further discloses wherein the balloon includes a plurality of heated compartments (780, 784) distributed among an insulating compartment (760) defined by an interior portion of the outer balloon not occupied by the inner balloon (Fig. 7 displays the interior portion is defined by the outer balloon in a space that is not occupied by the inner balloon).
Regarding dependent claim 16, in view of the combination of claim 1, Kelly further discloses wherein the balloon comprises a plurality of heated compartments (780, 784), and wherein the one or more heated compartments are in fluid communication with one another (Fig. 7; [0042]).
Regarding independent claim 18, Kelly discloses a system for ablation of a target tissue (Fig. 5-8; abstract, [0023], [0042], [0043], [0045  refer to a system for ablating a target) comprising: 
an outer balloon (760); 
an inner balloon (708) situated within the outer balloon (Fig. 7) and being shaped such that, when the inner balloon is inflated, the inner balloon forms one or more areas of contact with an inner wall of the outer balloon ([0042] discusses inflating the inner balloon such that compartments 780, 784 contact the outer balloon; See Fig. 7); and 
a first lumen (524) in fluid communication with an interior of the inner balloon for inflating the inner balloon with a fluid to ablate a target tissue at the one or more areas of contact ([0035] discusses the first lumen for inflating the inner balloon to supply ablative fluid to the area of contact).
Although Kelly discloses an ablation balloon Kelly does not explicitly disclose inflating the inner balloon with a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cryotherapy fluid of Kelly to incorporate the heated fluid for ablation as 
It is noted the modification of the heated fluid of Ingle results in the compartments of Fischell to be configured as heating compartments. 
Regarding dependent claim 19, in view of the combination of claim 18, Kelly further discloses wherein the inner balloon (708) includes one or more areas along a length of the inner balloon that protrude radially to form the one or more areas of contact (See Fig. 7 where 780, and 784 protrude radially inward at the areas of contact).
Regarding dependent claim 20, in view of the combination of claim 18, Kelly further discloses wherein the one or more areas of contact between the inner balloon and the outer balloon are formed by bonding or fusing the inner balloon to the outer balloon at a location corresponding with each of the one or more areas of contact ([0042] “Expandable portions 780, 784 may be coupled to the interior surface of outer balloon 760 via a bond or adhesive”).
Regarding dependent claim 21, in view of the combination of claim 18, Kelly further discloses further comprising a second lumen (514) in fluid communication with an interior of the outer balloon for inflating the outer balloon with an insulating fluid ([0036] discusses the second lumen as inflating the outer balloon with insulating fluid; e.g. saline or air).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US PGPUB: 2014/0358136) in view of Fischell et al (US PGPUB: 2006/0224153), further in view of Dunham (US Patent No. 5,797,948). 

Regarding dependent claim 11, in view of the combination of claim 9, while Kelly discloses the balloon comprises a heated compartment (780)  forming a first portion of the balloon and an insulating compartment (760) contacting the remaining portion of the surface of the balloon Fig. 7) Kelly does not explicitly disclose wherein the one heated compartment forms or contacts a first spiral shaped portion of the surface of the balloon and the one insulating compartment forms or contacts a second, remaining portion of the surface of the balloon.
However, Dunham discloses a balloon catheter (Fig. 1-2; 2) comprising an outer balloon (20) and an inner balloon (30). The inner balloon, inflated with a fluid, forms a spiral shaped portion of the balloon surface (Fig. 1-2; Col. 4, Lines 2-3, and lines 23-24; which display the inner balloon forming a spiral shaped portion of the surface of the balloon). Note the remainder of the balloon forms the second portion as displayed in Fig. 1-2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kelly to incorporate wherein the one heated compartment forms or contacts a first spiral shaped portion of the surface of the balloon and the one insulating compartment forms or contacts a second, remaining portion of the surface of the balloon of Dunham. This configuration provides the benefit of more effective performance during treatment and substantial elimination of gaps between the balloon and the target vessel (Col. 6, Lines 52-55). 
Response to Arguments
Applicant’s remarks, filed February 26, 2021, have been fully considered. It is noted Applicant’s amendments to the claims have necessitated a new grounds of rejection outlined above. 
However, in the interest of compact prosecution the following arguments are addressed: 
In response to Applicant’s argument that the heated portion of Wallsten is not distributed among the insulating spaces as claimed (Remarks, p. 6). This is not persuasive. As broadly claimed, even though the heated compartment is adjacent to the insulating compartments, it is still distributed among them, i.e. the heated compartment is surrounded by and touching the insulated compartments within a defined area.  Further an ablation pattern does exist as seen in Fig. 9. This pattern consist of ablation on the distal end of the balloon and insulation on the proximal end, thus forming a pattern that consists of only ablation where the heated compartment is. 
In response to Applicant’s argument that the heated portion of Ingle does not disclose the amended limitation “the balloon having an inner surface forming a portion or contacting at least one of the heated compartment(s) when the balloon is fully inflated” (Remarks, p. 6). This is not persuasive. First it is noted that the rejection was made in view of Fig. 4F, not Fig. 1. Regardless, even if contact is required to form an area of contact, the balloon is still fully inflated when this contact occurs. Even further, the claim does not define what surface of the balloon forms the heated compartment. Since the balloon of Ingle includes both an inner balloon and an outer balloon, at least the inner balloon of the balloon has an inner surface that forms a portion of the heated compartments. As such, as broadly claimed, the rejection of Ingle is tenable and discloses the amended limitation. 
It is further noted an alternate rejection of claim 1 was outlined above in view of Kelly and Fischell. Further, Applicant has not provided additional arguments for claims 3 and 5-21 (Remarks, p. 9-10) and thus the rejections are tenable for at least the reasons outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JAYMI E DELLA/Primary Examiner, Art Unit 3794